Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated December 3, 2020.
Claims 1-15 and 17-21 are pending.

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments dated December 3, 2020, are persuasive in light of the amendments.  The closest prior art Chu does include additional elements that prevent the sheath from tightening about an endoscope as claimed.  To “tighten about” requires physical contact with the endoscope.  Chu’s sheath cannot do that without interfering with other elements of the device (see Applicant’s Remarks dated December 3, 2020, pages 7-8).  The Examiner also notes that mesh balloons on catheters would need read on the claims as they would not have the securing device as claimed, the markings as claimed, or be configured to attach to endoscopes as claimed.  The Examiner also notes that the claims require the braid to have a distal end that is configured to mount to an endoscope and configured to tighten about the endoscope.  Standard endoscopic sheaths are known to have embedded meshes or a layer of mesh, but these mesh portions are surrounded by elastomeric or polymer materials such that the braid does not mount to the endoscope or tighten about the endoscope.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795